 

 

USDC SDNY

 

 

DOCUMENT

UNITED STATES DISTRICT COURT ELECTRO
SOUTHERN DISTRICT OF NEW YORK DOC #: NICALLY FILED
ee eee eee eee ee ee eee ee ee eee eee x y “a

DATE FI :
Lisa-Erika James and Heather H LED; 2020
Hightower, =

Plaintiff, 16-CV-4844 (LAK)(RWL)
Vv.

New York City Department Of Education,
et al.,

Defendants.

ORDER

LEWIS A. KAPLAN, District Judge,

By letter dated December 11, 2019, counsel for the Law Department informed the
Court that this case has been settled in principle. Accordingly, the case as to Heather Hightower
is dismissed with prejudice and without costs subject to right to reinstate by serving and filing a
notice to that effect on or before, February 10, 2020 if the settlement is not executed by then.

SO ORDERED.

Dated: January 8, 2020

 

Lewis Af Kaphin \
United States District Judge

 
